DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1-3, 7-9, 11-16, and 19-20 have been amended, claims 4, 10, and 17 are canceled, and claims 21-23 have been newly added.  Claims 1-3, 5-9, 11-16, and 18-23 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
	Applicant first argues that Majmundar fails to disclose, teach or suggest “transmitting a relay resource configuration message to the relay device, wherein the relay resource configuration message carries at least one of: information of a resource of a time window or information of a resource for an access link, of the relay device” as recited in independent claims 1, 7 and 14.  The examiner agrees.  However, as the claims have been amended, the scope of claims has been changed in such a way that is not addressed by the previous office action (i.e., the relay resource configuration message can no longer carry information of a resource for a backhaul).  Thus, a new grounds of rejection is necessitated, the limitation taught by Li in combination with prior art of record Novlan as follows:
	As cited in the previous office action, Li teaches transmitting a relay resource configuration message (Li - Paragraph [0206], provisional specification page 37, lines 29-37, note the first node acts as a relay node, receiving relay-related configuration from the second node (which may be a donor gNB, base station, etc., see Paragraph [0212], provisional specification page 38 lines 39-41)).  Novlan teaches wherein the relay resource configuration message carries information of a resource for an access link, of the relay device (Novlan - Paragraph [0036], note parameters can be provided by higher layer signaling (e.g., RRC) in order to provide resource allocation for FDM/TDM/SDM of one or more access and backhaul links, which can be a function of the relay node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into Li in order to modify the configuration to include resource allocation for access links, allowing for efficient configuration of physical or higher layer parameters (Novlan - Paragraph [0036]).  Therefore, the combination of Li and Novlan teaches “transmitting a relay resource configuration message to the relay device, wherein the relay resource configuration message carries at least one of: information of a resource of a time window or information of a resource for an access link, of the relay device” as recited in independent claims 1, 7 and 14.
	Applicant further argues that Majmundar fails to disclose, teach, or suggest “wherein the information of the resource for the access link of the relay device carried in the relay resource configuration message comprises at least one of: information of a resource that is not indicated to be used for backhaul transmissions in a time window; information of a resource for an access link to the relay device from a user equipment accessing the relay device; information of a resource for an access link from the relay device to a user equipment accessing the relay device; information of a resource for a backhaul to the relay device from a subordinate relay device accessing the relay device; or, information of a resource for a backhaul from the relay device to a subordinate relay device” as recited in independent claims 1, 7, and 14.  The examiner respectfully disagrees.
	As discussed above, the combination of Li and Novlan teaches a relay resource configuration message carrying information of a resource for an access link.  As cited in the previous office action, Majmundar teaches information of a resource for an access link between the relay device and a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between user equipments (UEs) and distributed units (DUs)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan in order to modify the control message of Novlan to further provide information on resource allocation for an access link between the relay device and user equipment, allowing multiplexing transmissions as to avoid interference (Majmundar - Paragraph [0038]).  Therefore, the combination of Li, Novlan, and Majmundar still teaches “wherein the information of the resource for the access link of the relay device carried in the relay resource configuration message comprises at least one of: information of a resource that is not indicated to be used for backhaul transmissions in a time window; information of a resource for an access link to the relay device from a user equipment accessing the relay device; information of a resource for an access link from the relay device to a user equipment accessing the relay device; information of a resource for a backhaul to the relay device from a subordinate relay device accessing the relay device; or, information of a resource for a backhaul from the relay device to a subordinate relay device” as recited in independent claims 1, 7, and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 11, 14-16, 19-20, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0199424 A1, provisional application no. 62/609,191), hereinafter referred to as Li, in view of Novlan et al. (US 2019/0223002 A1), hereinafter referred to as Novlan, and Majmundar et al. (US 2019/0215055 A1), hereinafter referred to as Majmundar.

	Regarding claim 1, Li teaches a method for configuring a relay resource, applied to a target device accessed by a relay device (Li - Paragraph [0005], provisional specification page 33 lines 34-42, note method includes the first network node performs a transmission to the second network node), comprising:
	transmitting a relay resource configuration message to the relay device (Li - Paragraph [0206], provisional specification page 37, lines 29-37, note the first node acts as a relay node, receiving relay-related configuration from the second node (which may be a donor gNB, base station, etc., see Paragraph [0212], provisional specification page 38 lines 39-41)).
	Li does not teach wherein the relay resource configuration message carries at least one of: information of a resource of a time window or information of a resource for an access link, of the relay device.
	In an analogous art, Novlan teaches wherein the relay resource configuration message carries at least one of:
	information of a resource of a time window or information of a resource for an access link, of the relay device (Novlan - Paragraph [0036], note parameters can be provided by higher layer signaling (e.g., RRC) in order to provide resource allocation for FDM/TDM/SDM of one or more access and backhaul links, which can be a function of the relay node).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into Li in order to modify the configuration to include resource allocation for access links, allowing for efficient configuration of physical or higher layer parameters (Novlan - Paragraph [0036]).
	The combination of Li and Novlan still does not teach wherein the information of the resource for the access link of the relay device carried in the relay resource configuration message comprises at least one of: information of a resource that is not indicated to be used for backhaul transmissions in a time window; information of a resource for an access link to the relay device from a user equipment accessing the relay device; information of a resource for an access link from the relay device to a user equipment accessing the relay device; information of a resource for a backhaul to the relay device from a subordinate relay device accessing the relay device; or, information of a resource for a backhaul from the relay device to a subordinate relay device.
	In an analogous art, Majmundar teaches wherein the information of the resource for the access link of the relay device carried in the relay resource configuration message (Majmundar - Paragraph [0034], note signaling radio bearers (SRBs) are set up that carry control messages from the RRC layer at the CU, and are further carried down through the RLC, MAC, and PHY layers at the DU to be delivered to the UE via an access link) comprises at least one of:
	information of a resource that is not indicated to be used for backhaul transmissions in a time window;
	information of a resource for an access link to the relay device from a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between user equipments (UEs) and distributed units (DUs));
	information of a resource for an access link from the relay device to a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between user equipments (UEs) and distributed units (DUs));
	information of a resource for a backhaul to the relay device from a subordinate relay device accessing the relay device; or,
	information of a resource for a backhaul from the relay device to a subordinate relay device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan in order to modify the control message of Novlan to further provide information on resource allocation for an access link between the relay device and user equipment, allowing multiplexing transmissions as to avoid interference (Majmundar - Paragraph [0038]).

	Regarding claim 2, the combination of Li and Novlan does not teach wherein in a case that the target device is a centralized unit (CU) of a donor integrated access and backhaul (DIAB), before the transmitting the relay resource configuration message to the relay device, the method further comprises: determining a relay resource of a distributed unit (DU) of the DIAB or a relay resource of an integrated access and backhaul (IAB) of the DIAB, based on relay resource demand information reported by the IAB of the DIAB.
	In an analogous art, Majmundar teaches wherein in a case that the target device is a centralized unit (CU) of a donor integrated access and backhaul (DIAB) (Majmundar - Fig. 3; Paragraph [0032], note non-real-time control functions are centrally hosted (in a central unit (CU)); Paragraph [0038], note backhaul communications between donor units and the access communications between UE and donor units can be integrated, resulted in an integrated access and backhaul (IAB) link), before the transmitting the relay resource configuration message to the relay device, the method further comprises:
	determining a relay resource of a distributed unit (DU) of the DIAB or a relay resource of an integrated access and backhaul (IAB) of the DIAB, based on relay resource demand information reported by the IAB of the DIAB (Majmundar - Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between user equipments (UEs) and distributed units (DUs), and between the donor DU and the relay DU, schedulers will assign resources based upon numerous criteria (e.g., base station throughput, user latency, fairness, etc.) to meet demands for coverage and capacity (see Paragraph [0037])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 3, the combination of Li, Novlan, specifically Li teaches wherein the relay resource configuration message further carries: information of a resource for a backhaul of the relay device (Li - Paragraph [0206], provisional specification page 37, lines 29-37, note the relay-related configuration/function comprises the scheduling/configuration of the second transmission in backhaul link).
	The combination of Li and Novlan does not teach wherein the resource for the backhaul of the relay device comprises at least one of: a resource for a backhaul from the target device to the relay device in a time window, or, a resource for a backhaul from the relay device to the target device in a time window.
	In an analogous art, Majmundar teaches wherein the resource for the backhaul of the relay device comprises at least one of:
	a resource for a backhaul from the target device to the relay device in a time window, or, a resource for a backhaul from the relay device to the target device in a time window (Majmundar - Paragraph [0038], note schedulers can be operable to determine resource assignments between UEs and DUs, and between the donor DU and the relay DU, and select from a variety of multiplexing schemes (e.g., time division multiplexing (TDM), where transmissions can occur at different times on the same frequency, see Fig. 4 and Paragraph [0039])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the relay device.

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 3.

	Regarding claim 11, the combination of Li and Novlan does not teach wherein the configuring at least one of the resource for the backhaul or the resource for the access link of the relay device based on 15the relay resource configuration message comprises: configuring the resource for the access link of the relay device based on information of the resource that is not indicated to be used for backhaul transmission in the time window, in a case that the relay resource configuration message carries the information of the resource that is not indicated to be used for backhaul transmission 20in the time window; or, configuring an uplink access link resource of the relay device based on information of a resource for a first access link, in a case that the relay resource configuration message carries the information of the resource for the first access link to the relay device from a user equipment accessing the relay device; or, 25configuring a downlink access link resource of the relay device based on information of a resource for a second access link, in a case that the relay resource configuration message carries the information of the resource for the second access link from the relay device to a user equipment accessing the relay device; or configuring an uplink backhaul resource of the subordinate relay device based 30on information of a resource for a third backhaul, in a case that the relay resource - 36 -configuration message carries the information of the resource for the third backhaul to the relay device from the subordinate relay device accessing the relay device; or, configuring a downlink backhaul resource of the subordinate relay device based on information of a resource for a fourth backhaul, in a case that the relay 5resource configuration message carries the information of the resource for the fourth backhaul from the relay device to the subordinate relay device
	In an analogous art, Majmundar teaches wherein the configuring at least one of the resource for the backhaul or the resource for the access link of the relay device based on 15the relay resource configuration message comprises:
	configuring the resource for the access link of the relay device based on information of the resource that is not indicated to be used for backhaul transmission in the time window, in a case that the relay resource configuration message carries the information of the resource that is not indicated to be used for backhaul transmission 20in the time window; or,
	configuring an uplink access link resource of the relay device based on information of a resource for a first access link, in a case that the relay resource configuration message carries the information of the resource for the first access link to the relay device from a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note schedulers can be operable to determine resource assignments between UEs and DUs, schedulers will assign resources based upon numerous criteria (the resource assignments can be performed by the relay-related configuration cited in Li)); or,
	25configuring a downlink access link resource of the relay device based on information of a resource for a second access link, in a case that the relay resource configuration message carries the information of the resource for the second access link from the relay device to a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note schedulers can be operable to determine resource assignments between UEs and DUs, schedulers will assign resources based upon numerous criteria (the resource assignments can be performed by the relay-related configuration cited in Li)); or
	configuring an uplink backhaul resource of the subordinate relay device based 30on information of a resource for a third backhaul, in a case that the relay resource - 36 -configuration message carries the information of the resource for the third backhaul to the relay device from the subordinate relay device accessing the relay device; or,
	configuring a downlink backhaul resource of the subordinate relay device based on information of a resource for a fourth backhaul, in a case that the relay 5resource configuration message carries the information of the resource for the fourth backhaul from the relay device to the subordinate relay device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 14, Li teaches a method for configuring a relay resource  (Li - Paragraph [0005], provisional specification page 33 lines 34-42, note method includes the first network node performs a transmission to the second network node), the method comprising:
	transmitting a relay resource configuration message to the relay device (Li - Paragraph [0206], provisional specification page 37, lines 29-37, note the first node acts as a relay node, receiving relay-related configuration from the second node (which may be a donor gNB, base station, etc., see Paragraph [0212], provisional specification page 38 lines 39-41)).
	Li does not teach wherein the relay resource configuration message carries at least one of: information of a resource of a time window or information of a resource for an access link, of the relay device.
	In an analogous art, Novlan teaches wherein the relay resource configuration message carries at least one of:
	information of a resource of a time window or information of a resource for an access link, of the relay device (Novlan - Paragraph [0036], note parameters can be provided by higher layer signaling (e.g., RRC) in order to provide resource allocation for FDM/TDM/SDM of one or more access and backhaul links, which can be a function of the relay node).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into Li in order to modify the configuration to include resource allocation for access links, allowing for efficient configuration of physical or higher layer parameters (Novlan - Paragraph [0036]).
	The combination of Li and Novlan still does not teach wherein the device is configured to be accessed by a relay device, the device comprises a memory, a processor, and a program stored in the memory and executable by the processor, and the program, when being executed by the processor, performs the steps of the method for configuring the relay resource; wherein the information of the resource for the access link of the relay device carried in the relay resource configuration message comprises at least one of: information of a resource that is not indicated to be used for backhaul transmissions in a time window; information of a resource for an access link to the relay device from a user equipment accessing the relay device; information of a resource for an access link from the relay device to a user equipment accessing the relay device; information of a resource for a backhaul to the relay device from a subordinate relay device accessing the relay device; or, information of a resource for a backhaul from the relay device to a subordinate relay device.
	In an analogous art, Majmundar teaches a device, wherein the device is configured to be accessed by a relay device, the device comprises a memory, a processor, and a program stored in the memory and executable by the processor, and the program, when being executed by the processor, performs the steps of the method for configuring the relay resource (Majmundar - Fig. 17; Paragraph [0019], note computer that can be operable to execute processes and methods; Paragraph [0021], note methods and operations can be performed by devices (e.g., a relay device, UE, etc.) comprising programmable processors that execute machine executable instructions (e.g., computer program product, software programs, etc.); Paragraph [0101], note processing unit 1704; Paragraph [0103], note internal hard disk drive 1714,  magnetic disk drive 1716, etc.; Paragraph [0105], note a number of program modules can be stored in drives and RAM 1712);
	wherein the information of the resource for the access link of the relay device carried in the relay resource configuration message (Majmundar - Paragraph [0034], note signaling radio bearers (SRBs) are set up that carry control messages from the RRC layer at the CU, and are further carried down through the RLC, MAC, and PHY layers at the DU to be delivered to the UE via an access link) comprises at least one of:
	information of a resource that is not indicated to be used for backhaul transmissions in a time window;
	information of a resource for an access link to the relay device from a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between user equipments (UEs) and distributed units (DUs));
	information of a resource for an access link from the relay device to a user equipment accessing the relay device (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between user equipments (UEs) and distributed units (DUs));
	information of a resource for a backhaul to the relay device from a subordinate relay device accessing the relay device; or,
	information of a resource for a backhaul from the relay device to a subordinate relay device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan in order to modify the control message of Novlan to further provide information on resource allocation for an access link between the relay device and user equipment, allowing multiplexing transmissions as to avoid interference (Majmundar - Paragraph [0038]).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 3.

	Regarding claim 19, the combination of Li and Novlan does not teach a relay device, comprising a memory, a processor, and a program stored in the memory and executable by the processor, wherein the program, when being executed by the processor, performs the steps of the method according claim 7.
	In an analogous art, Majmundar teaches a relay device (Majmundar - Fig. 17; Paragraph [0095], note for example, relay devices can contain components as described in Fig. 17), comprising a memory (Majmundar - Fig. 17; Paragraph [0103], note internal hard disk drive 1714,  magnetic disk drive 1716, etc.), a processor (Majmundar - Fig 17; Paragraph [0101], note processing unit 1704), and a program stored in the memory and executable by the processor, wherein the program, when being executed by the processor, performs the steps of the method according claim 7 (Majmundar - Fig 17; Paragraph [0059], note memory that stores executable instructions that, when executed by the processor, facilitate performance of operations/methods; Paragraph [0105], note a number of program modules can be stored in drives and RAM 1712).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 20, the combination of Li and Novlan does not teach wherein the resource for the backhaul of the relay device comprises at least one of: a resource for a backhaul from a target device to the relay device in a time window, or, a resource for a backhaul from the relay device to a target device in a time window; wherein the configuring the resource for the backhaul or the resource for the access link of the relay device based on the relay resource configuration message comprises: configuring a downlink backhaul resource of the relay device based on information of a resource for a first backhaul, in a case that the relay resource configuration message carries the information of the resource for the first backhaul from the target device to the relay device in the time window; or, configuring an uplink backhaul resource of the relay device based on information of a resource for a second backhaul, in a case that the relay resource configuration message carries the information of the resource for the second backhaul from the relay device to the target device in the time window
	In an analogous art, Majmundar teaches wherein the resource for the backhaul of the relay device comprises at least one of:
	a resource for a backhaul from a target device to the relay device in a time window, or, a resource for a backhaul from the relay device to a target device in a time window (Majmundar - Paragraph [0038], note schedulers can be operable to determine resource assignments between the donor DU and the relay DU, and select from a variety of multiplexing schemes (e.g., time division multiplexing (TDM), where transmissions can occur at different times on the same frequency, see Fig. 4 and Paragraph [0039]));
	wherein the configuring the resource for the backhaul or the resource for the access link of the relay device based on the relay resource configuration message comprises:
	configuring a downlink backhaul resource of the relay device based on information of a resource for a first backhaul, in a case that the relay resource configuration message carries the information of the resource for the first backhaul from the target device to the relay device in the time window (Majmundar - Fig. 3, note backhaul link(s) 315; Paragraph [0038], note schedulers can be operable to determine resource assignments between the donor DU and the relay DU, schedulers will assign resources based upon numerous criteria (the resource assignments can be performed by the relay-related configuration cited in Li), and select from a variety of multiplexing schemes (e.g., time division multiplexing (TDM), where transmissions can occur at different times on the same frequency, see Fig. 4 and Paragraph [0039])); or,
	configuring an uplink backhaul resource of the relay device based on information of a resource for a second backhaul, in a case that the relay resource configuration message carries the information of the resource for the second backhaul from the relay device to the target device in the time window (Majmundar - Fig. 3, note backhaul link(s) 315; Paragraph [0038], note schedulers can be operable to determine resource assignments between the donor DU and the relay DU, schedulers will assign resources based upon numerous criteria (the resource assignments can be performed by the relay-related configuration cited in Li), and select from a variety of multiplexing schemes (e.g., time division multiplexing (TDM), where transmissions can occur at different times on the same frequency, see Fig. 4 and Paragraph [0039])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 21, the combination of Li, Novlan, and Majmundar, specifically Li teaches wherein the relay resource configuration message further carries:
	information of a resource for a backhaul of the relay device (Li - Paragraph [0206], provisional specification page 37, lines 29-37, note the relay-related configuration/function comprises the scheduling/configuration of the second transmission in backhaul link).

	Regarding claim 22, the combination of Li, Novlan, and Majmundar, specifically Li teaches wherein the information of the resource for the backhaul of the relay device carried in the relay resource configuration message comprises at least one of:
	information of a resource for a backhaul from the target device to the relay device in a time window, or, information of a resource for a backhaul from the relay device to the target device in a time window (Li - Paragraph [0206], provisional specification page 37, lines 29-37, note the relay-related configuration/function comprises the scheduling/configuration of the second transmission in backhaul link).

	Regarding claim 23, the combination of Li and Novlan does not teach wherein in a case that the relay resource configuration message carries the information of the resource for the access link of the relay device, the method further comprises: transmitting, to the relay device, information of a resource of a time window of the relay device and indication information indicating which time window resources are available.
	In an analogous art, Majmundar teaches wherein in a case that the relay resource configuration message carries the information of the resource for the access link of the relay device, the method further comprises:
	transmitting, to the relay device, information of a resource of a time window of the relay device and indication information indicating which time window resources are available (Majmundar - Paragraph [0038], note the scheduler can be operable to determine resource assignments for transmissions between UEs and DUs based upon numerous criteria).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

Claims 5-6, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Novlan and Majmundar as applied to claims 1, 7, and 14 above, and further in view of Chen et al. (US 2012/0300641 A1), hereinafter referred to as Chen.

	Regarding claim 5, the combination of Li, Novlan, and Majmundar does not teach wherein in a case that a carrier type of a first resource configured in the relay resource configuration message is a frequency division duplex (FDD) downlink carrier, the relay resource configuration message further indicates that a time domain resource of the first resource is a downlink backhaul time domain resource or a downlink non-backhaul time domain resource; or, in a case that a carrier type of a second resource configured in the relay resource configuration message is an FDD uplink carrier, the relay resource configuration message further indicates that a time domain resource of the second resource is an uplink backhaul time domain resource or an uplink non-backhaul time domain resource; or, in a case that a carrier type of a third resource configured in the relay resource configuration message is a time division duplex (TDD) carrier, the relay resource configuration message further indicates that a time domain resource of the third resource is an uplink backhaul time domain resource, a downlink backhaul time domain resource or a non-backhaul time domain resource.
	In an analogous art, Chen teaches wherein in a case that a carrier type of a first resource configured in the relay resource configuration message is a frequency division duplex (FDD) downlink carrier, the relay resource configuration message further indicates that a time domain resource of the first resource is a downlink backhaul time domain resource or a downlink non-backhaul time domain resource (Chen - Paragraph [0037], note for both FDD and TDD, a cell may transmit a physical downlink control channel (PDCCH) carrying downlink control information (DCI) such as downlink grants, uplink grants, etc. (e.g., configuration messages, see Paragraph [0105]); Paragraph [0053], note different uplink-downlink configurations for different carriers, some of the downlink subframes in each radio frame for an FDD carrier may be allocated for a backhaul downlink from an eNB to a relay, and the remaining downlink subframes in each radio frame for the FDD carrier may be allocated for an access downlink from the relay to UEs); or,
	in a case that a carrier type of a second resource configured in the relay resource configuration message is an FDD uplink carrier, the relay resource configuration message further indicates that a time domain resource of the second resource is an uplink backhaul time domain resource or an uplink non-backhaul time domain resource (Chen - Paragraph [0037], note for both FDD and TDD, a cell may transmit a physical downlink control channel (PDCCH) carrying downlink control information (DCI) such as downlink grants, uplink grants, etc. (e.g., configuration messages, see Paragraph [0105]); Paragraph [0053], note different uplink-downlink configurations for different carriers, some of the 10 uplink subframes in each radio frame for the FDD carrier may be allocated for a backhaul uplink from the relay to the eNB, and the remaining uplink subframes in each radio frame for the FDD carrier may be allocated for an access uplink from the UEs to the relay); or,
	in a case that a carrier type of a third resource configured in the relay resource configuration message is a time division duplex (TDD) carrier, the relay resource configuration message further indicates that a time domain resource of the third resource is an uplink backhaul time domain resource, a downlink backhaul time domain resource or a non-backhaul time domain resource.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Li, Novlan, and Majmundar in order to indicate uplink/downlink subframe allocations in configuration messages, allowing flexibility in deployment through backward compatibility with legacy LTE (Chen - Paragraph [0055]).

	Regarding claim 6, the combination of Li and Novlan does not teach wherein in a case that the relay resource configuration message indicates that the time domain resource of the third resource is the non-backhaul time domain resource, the relay resource configuration message further indicates that the third resource is a downlink non-backhaul time domain resource, an  uplink non-backhaul time domain resource.
	In an analogous art, Majmundar teaches wherein in a case that the relay resource configuration message indicates that the time domain resource of the third resource is the non-backhaul time domain resource, the relay resource configuration message further indicates that the third resource is a downlink non-backhaul time domain resource, an  uplink non-backhaul time domain resource (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note schedulers can be operable to determine resource assignments between UEs and DUs, schedulers will assign resources based upon numerous criteria (the resource assignments can be performed by the relay-related configuration cited in Li)), or an uplink-and-downlink-variable non-backhaul time domain resource.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 12, the combination of Li, Novlan, and Majmundar does not teach wherein the configuring the resource for the backhaul or the resource for the access link of the relay device based on the relay resource configuration message comprises: in a case that a carrier type of a first resource configured in the relay resource configuration message is a frequency division duplex (FDD) downlink carrier and the relay resource configuration message further indicates that a time domain resource of the first resource is a downlink backhaul time domain resource, configuring the first resource as a downlink backhaul time domain resource of the relay device; or, in a case that a carrier type of a second resource configured in the relay resource configuration message is an FDD downlink carrier and the relay resource configuration message further indicates that a time domain resource of the second resource is a downlink non-backhaul time domain resource, configuring the second resource as a downlink non-backhaul time domain resource of the relay device; or, in a case that a carrier type of a third resource configured in the relay resource configuration message is an FDD uplink carrier and the relay resource configuration message further indicates that a time domain resource of the third resource is an uplink backhaul time domain resource, configuring the third resource as an uplink backhaul time domain resource of the relay device; or, in a case that a carrier type of a fourth resource configured in the relay resource configuration message is an FDD uplink carrier and the relay resource configuration message further indicates that a time domain resource of the fourth resource is an uplink non-backhaul time domain resource, configuring the fourth resource as an uplink non-backhaul time domain resource of the relay device; or, in a case that a carrier type of a fifth resource configured in the relay resource configuration message is a time division duplex (TDD) carrier and the relay resource configuration message further indicates that a time domain resource of the fifth resource is an uplink backhaul time domain resource, configuring the fifth resource as an uplink backhaul time domain resource of the relay device; or, in a case that a carrier type of a sixth resource configured in the relay resource configuration message is a TDD carrier and the relay resource configuration message further indicates that a time domain resource of the sixth resource is a downlink backhaul time domain resource, configuring the sixth resource as a downlink backhaul time domain resource of the relay device; or, in a case that a carrier type of a seventh resource configured in the relay resource configuration message is a TDD carrier and the relay resource configuration message further indicates that a time domain resource of the seventh resource is a non-backhaul time domain resource, configuring the seventh resource as an access link time domain resource of the relay device.
	In an analogous art, Chen teaches teach wherein the configuring the resource for the backhaul or the resource for the access link of the relay device based on the relay resource configuration message comprises:
	in a case that a carrier type of a first resource configured in the relay resource configuration message is a frequency division duplex (FDD) downlink carrier and the relay resource configuration message further indicates that a time domain resource of the first resource is a downlink backhaul time domain resource, configuring the first resource as a downlink backhaul time domain resource of the relay device (Chen - Paragraph [0037], note for both FDD and TDD, a cell may transmit a physical downlink control channel (PDCCH) carrying downlink control information (DCI) such as downlink grants, uplink grants, etc. (e.g., configuration messages, see Paragraph [0105]); Paragraph [0053], note different uplink-downlink configurations for different carriers, some of the downlink subframes in each radio frame for an FDD carrier may be allocated for a backhaul downlink from an eNB to a relay); or,
	in a case that a carrier type of a second resource configured in the relay resource configuration message is an FDD downlink carrier and the relay resource configuration message further indicates that a time domain resource of the second resource is a downlink non-backhaul time domain resource, configuring the second resource as a downlink non-backhaul time domain resource of the relay device (Chen - Paragraph [0037], note for both FDD and TDD, a cell may transmit a physical downlink control channel (PDCCH) carrying downlink control information (DCI) such as downlink grants, uplink grants, etc. (e.g., configuration messages, see Paragraph [0105]); Paragraph [0053], note different uplink-downlink configurations for different carriers, the remaining downlink subframes in each radio frame for the FDD carrier may be allocated for an access downlink from the relay to UEs); or,
	in a case that a carrier type of a third resource configured in the relay resource configuration message is an FDD uplink carrier and the relay resource configuration message further indicates that a time domain resource of the third resource is an uplink backhaul time domain resource, configuring the third resource as an uplink backhaul time domain resource of the relay device; or,
	in a case that a carrier type of a fourth resource configured in the relay resource configuration message is an FDD uplink carrier and the relay resource configuration message further indicates that a time domain resource of the fourth resource is an uplink non-backhaul time domain resource, configuring the fourth resource as an uplink non-backhaul time domain resource of the relay device; or,
	in a case that a carrier type of a fifth resource configured in the relay resource configuration message is a time division duplex (TDD) carrier and the relay resource configuration message further indicates that a time domain resource of the fifth resource is an uplink backhaul time domain resource, configuring the fifth resource as an uplink backhaul time domain resource of the relay device; or,
	in a case that a carrier type of a sixth resource configured in the relay resource configuration message is a TDD carrier and the relay resource configuration message further indicates that a time domain resource of the sixth resource is a downlink backhaul time domain resource, configuring the sixth resource as a downlink backhaul time domain resource of the relay device; or,
	in a case that a carrier type of a seventh resource configured in the relay resource configuration message is a TDD carrier and the relay resource configuration message further indicates that a time domain resource of the seventh resource is a non-backhaul time domain resource, configuring the seventh resource as an access link time domain resource of the relay device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Li, Novlan, and Majmundar for the same reason as claim 5 above.

	Regarding claim 13, the combination of Li and Novlan does not teach wherein the configuring the resource for the backhaul or the resource for the access link of the relay device based on the relay resource configuration message comprises: in a case that the relay resource configuration message indicates that the time domain resource of the seventh resource is the non-backhaul time domain resource, configuring the seventh resource as a downlink access link time domain resource, an uplink access link time domain resource, or an uplink-and-downlink-variable access link time domain resource, of the relay device.
	In an analogous art, Majmundar teaches wherein the configuring the resource for the backhaul or the resource for the access link of the relay device based on the relay resource configuration message comprises:
	in a case that the relay resource configuration message indicates that the time domain resource of the seventh resource is the non-backhaul time domain resource, configuring the seventh resource as a downlink access link time domain resource, an uplink access link time domain resource (Majmundar - Fig. 3, note access link(s) 215; Paragraph [0038], note schedulers can be operable to determine resource assignments between UEs and DUs, schedulers will assign resources based upon numerous criteria (the resource assignments can be performed by the relay-related configuration cited in Li)), or an uplink-and-downlink-variable access link time domain resource, of the relay device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Majmundar into the combination of Li and Novlan for the same reason as claim 1 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Luo et al. (US 2020/0145997 A1) discloses monitoring for an indication indicating a resource release of a resource for an access link in an IAB network.
	Luo et al. (US 2021/0212070 A1) discloses configuring access links with respect to scheduling and/or resource allocation in an IAB network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461